PER CURIAM.
The appellant has filed a motion for an appeal under KRS 21.080 from a judgment of the Letcher Circuit Court. C. C. Wells, Judge.
The case was submitted on motion of the appellee, Boone Motor Company, who, with the Letcher County Board of Education and the County Superintendent of Letcher County, were defendants below, for a summary judgment on the pleadings. The KYVA Motor Company, Incorporated, and H. H. Fields, doing business under the firm name and style of Fields Mo*658tor Company, were the plaintiffs below, but only KYVA Motor Company has appealed. The plaintiffs filed a cross motion for summary judgment against the Boone Motor Company, and also a motion for summary judgment against the Letch-er County Board of Education -and the members thereof. .
The trial court ruled that there was no genuine issue as to 'any material fact as between the plaintiffs and any of the defendants; - that the Boone Motor Company was entitled to a surqmary judgment on the pleadings because the allegations of the complaint did not state a claim upon which relief' Could be granted; and that the Letcher County Board of Education did not exceed its authority or act arbitrarily in accepting the bid of Bpone Motor Company for three school bus chassis. From oür' examination of the record we think the trial court' properly disposed of the case.
The motion for an appeal is overruled, and the judgment is affirmed. \ ; ■